Title: To James Madison from John J. Cordell and Others, [ca. 22 December 1815]
From: Cordell, John J.
To: Madison, James


                    
                        [ca. 22 December 1815]
                    
                    We, the subscribers, inhabitants of Charles County, and neighbors of the Petitioner Giles Green, have heard with grief and indignation of the ungrounded charge against him; we are well aware at the same time that to those, who are strangers to Mr. Green’s character, habits of life, and general correctness of conduct; proof and virtue would be necessary to his entire exculpation, nor is this all, tho’ there are a thousand favorable circumstances in support of his innocence, and it is verily believed, that no jury on a full and impartial view of the case, would be found hardy enough to give a verdict against him, yet the bare idea of being arraigned at the bar of the tribunal of justice, however conscious the mind may be of its perfect innocence, conveys with it a horror, which an ingenuous mind cannot surmount, and under which it would sink; the peculiar circumstances of this case puts it out of the power of the Petitioner to prove of whom he obtained, by purchase the horse in question. Your Petitioner states that on Saturday the 11th. day of November 1815, on his journey to Washington from Alexandria on an horse of his own, he met a man with whom he exchanged, that as soon as he entered the City the horse was recognised by

some other person claimed and forcibly taken from him, and it will not appear extraordinary to your Excellency that a youth, never having been from home at so great a distance before, totally unused to and unversed in the tricks and chicanery of artful fraud, should easily in this way become the victim of such accomplished villany.
                    The Laws are the guardians of the lives—the liberties, and the property of the citizen; but the wise Authors and Framers of our inestimable constitution saw that cases might arise in which an interposing power might be necessary to guard and protect the peace—the honor—and tranquility of individuals and families respectable, and worthy to be respected, cases where the individual is clearly in the opinion of all good men innocent of the alledged charge, yet amenable to and from peculiar circumstances, unable to conquer the formalities of a condemning Law, your Excellency is the depository of this humane power, if mercy in the Supreme, is in man the attribute he most needs and most dearly loves and venerates mercy from man to man is also that virtue, which man should most readily extend to his fellow being; we earnestly pray your Excellency then in whom entirely resides the power, to grant to the Petitioner a Nolle prosequi, because we have reason to believe in the innocence of the Petitioner—because the whole tenor of the life and conduct of the Petitioner has been without fraud and without guile—because the feelings and honor of his widely extended and respectable family and their connections ought to be protected—and that the grey hairs of the father may still be honoured by the son.
                    
                        John J Cordell[and seventy-three others]
                    
                